Citation Nr: 0029105	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had honorable military service from August 1978 
to June 1981.  He reenlisted in June 1981 and was discharged 
under other than honorable conditions in January 1988.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD.

The Board notes that the issue concerning the character of 
the veteran's second period of service from June 1981 to 
January 1988 is not currently before the Board.

REMAND

The veteran may be awarded service connection for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Here, he is seeking 
service connection for PTSD due to an automobile accident in 
1980 during his first period of honorable military service.  
Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997). 

The record shows that he has been diagnosed with PTSD on two 
occasions.  While incarcerated at a federal correctional 
institution in May 1998, a psychologist provided diagnoses of 
PTSD and opioid dependence.  However, no medical opinion was 
offered concerning the stressor(s) underlying the PTSD 
diagnosis.  In a March 1999 letter, a social worker at the 
Morgantown Vet Center recorded the veteran's statement that 
he had been experiencing PTSD symptoms as a result of an 
automobile accident while in the military.  

The veteran has claimed that the underlying stressor involves 
an automobile accident in 1980.  As this stressor is 
unrelated to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor, as required under 38 C.F.R. § 3.304.  Nothing in 
Cohen negates the need for a noncombat veteran to produce 
credible corroborating and supporting evidence of any claimed 
stressor used in supporting a diagnosis of PTSD.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f).  The central 
issue, therefore, is whether the 1980 automobile accident 
caused PTSD.

However, it is unclear from the record whether the veteran 
actually suffers from PTSD as a result of an automobile 
accident during his period of honorable service.  Indeed, the 
record does show that the veteran was involved in an 
automobile accident in October 1980.  However, the veteran 
was also involved in several automobile accidents during his 
second period of military service.  The Board emphasizes that 
entitlement to compensation benefits may not be awarded for 
any disease or injury incurred during his second period of 
service because the character of that service was determined 
to be under other than honorable conditions.  See 38 C.F.R. § 
3.12(a ) (2000).  In this respect, the veteran said he was 
involved in two automobile accidents in 1982, one of which 
was caused by a flashback from the 1980 accident.  He also 
related that he was involved in an automobile accident in 
1986.  

Based on the foregoing, it has not been medically determined 
whether the stressor underlying the diagnosis occurred during 
his initial period of honorable service or during his second 
period of service characterized as other than honorable.  The 
Board finds that an additional VA examination is necessary to 
clarify this issue. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he suffers from PTSD 
as a result of his honorable military 
service.  All indicated studies, 
including PTSD sub-scales, are to be 
performed.  The examiner should be 
instructed that only the incident 
involving the automobile accident in 
1980 during his period of honorable 
military service may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between PTSD and the 1980 automobile 
accident.  The report of examination 
should include the complete rationale 
for all opinions expressed.  Copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, should be made available 
to the examiner for review.

2.  The RO must then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



